Exhibit 10.17

AMENDMENT TO DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC MEMBER
CONTROL AGREEMENT

                    AMENDMENT TO DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC
MEMBER CONTROL AGREEMENT (this “Amendment”) dated as of April 29, 2011 by and
among Dakota Plains Transport, Inc., a Nevada corporation (“DPT”), Petroleum
Transport Solutions, LLC, a Minnesota Limited Liability Company (“PTS”), and
Dakota Petroleum Transport Solutions, LLC, a Minnesota Limited Liability Company
(the “Company”).

W I T N E S S E T H :

                    WHEREAS, DPT, PTS and the Company are parties to that
certain Dakota Petroleum Transport Solutions, LLC Member Control Agreement dated
as of November 9, 2009, as amended and supplemented (the “Agreement”);

                    WHEREAS, DPT and PTS constitute all of the members of the
Company; and

                    WHEREAS, DPT, PTS and the Company desire to amend the
Agreement as set forth herein and pursuant to Section 10.5 of the Agreement;

                    NOW, THEREFORE, in consideration of the premises, the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, DPT, PTS and the
Company hereby agree as follows:

                    SECTION 1     Capitalized Terms. Capitalized terms used
herein, but not otherwise defined herein, shall have the meanings ascribed to
them in the Agreement.

                    SECTION 2     Amendment to Section 1.5. Section 1.5 of the
Agreement is hereby amended by deleting such Section 1.5 in its entirety and
inserting in lieu thereof the following:

                    “1.5)       Purpose. The Company shall be authorized to
engage in (a) the acquisition, construction and operation of a petroleum
transloading facility in New Town, North Dakota (the “Transloading Facility”);
and (b) any other lawful activities as the Board of Governors may determine from
time to time.”

                    SECTION 3     Amendments to Section 3.2(c). Section 3.2(c)
to the Agreement is hereby amended by deleting therefrom the word “another” and
inserting in lieu thereof the word “any”.

                    SECTION 4     Amendment to Section 3.3(a)(v). Section
3.3(a)(v) of the Agreement is hereby amended by deleting therefrom the words “,
to purchase hydrocarbons for transfer to and transloading through the
Transloading Facility, and marketing such hydrocarbons to refiners and other
end-users”.

--------------------------------------------------------------------------------



                    SECTION 5     Amendment to Section 3.3(b)(iv). Section
3.3(b)(iv) of the Agreement is hereby amended by deleting therefrom the words “
to market hydrocarbons produced in North Dakota and purchased by the Company for
transloading through the Transloading Facility, and marketing such hydrocarbons
to refiners and other end-users”.

                    SECTION 6     New Section 3.3(b)(v). Section 3.3(b) of the
Agreement is hereby amended by inserting the following at the end thereof as a
new subclause (v):

                    “The Members hereby acknowledge and agree that PTS shall
have sole discretion in operating the Transloading Facility, and that such
discretion shall include control of the Transloading Facility, management of the
accounting and bookkeeping functions in connection with the operation of the
Transloading Facility and the establishment of cash flows, revenues and margins
to be derived from Transloading Facility. PTS shall be obligated to use
commercially reasonable efforts, in the exercise of its reasonable judgment, to
maximize the profitability of the Company over the Term, it being understood
that (x) such commercially reasonable efforts shall not require PTS to take any
actions prohibited by this Agreement or to make any contributions or advances to
the Company not required by this Agreement and (y) PTS shall not be in violation
of its obligations hereunder in the exercise of its judgment in connection with
any individual transaction, except as herein provided.”

                    SECTION 7     Amendment to Section 4.4. Section 4.4 of the
Agreement is hereby amended by (a) deleting therefrom the words “Treasury
Regulations § 1.704-1(b)(2)(f)” and inserting in lieu thereof the words
“Treasury Regulations § 1.704-1(b)(iv)(2)(f)” and (b) deleting therefrom the
words “Section 4.5” and inserting in lieu thereof the words “Section 4.4”.

                    SECTION 8     Amendment to Section 7.6(a). Section 7.6(a) of
the Agreement is hereby amended by deleting such Section 7.6(a) in its entirety
and inserting in lieu thereof the following:

                     “(a)        Business Divisions. The Company shall conduct
one category of business activities: The operation of the Transloading Facility
for transloading petroleum and similar products from transport trucks to rail
cars, either for its own account or for third parties.”

                    SECTION 9     Amendment to Section 7.10. Section 7.10 of the
Agreement is hereby amended by deleting such Section 7.10 in its entirety and
inserting in lieu thereof the following:

                    “7.10)      Other Ventures. Any Member may engage in or
possess any interest in any other ventures or businesses of any nature or
description, independently or with others, without limitation, including
ventures or businesses which may engage in business transactions with the
Company provided such transactions with the Company are commercially reasonable.
Neither the Company nor any other Member shall have a right by virtue of this
Company to participate in any way in any such other venture or the income or
profits derived therefrom. Notwithstanding the foregoing, each Member agrees
that it will not (and it will not permit its Affiliates to), during the period
it is a Member of the Company, and for one year thereafter, directly or
indirectly, participate as owner, investor, manager or consultant in any
hydrocarbon transloading facility anywhere in North Dakota, except through the
Company.”

                    SECTION 10    Amendment to Section 9.1. Section 9.1 of the
Agreement is hereby amended by deleting therefrom the first sentence thereof and
inserting in lieu thereof the following:

2

--------------------------------------------------------------------------------



“Upon any intended transfer of a Member’s Units, the provisions of the Buy-Sell
Agreement among the Members and the Company (the “Buy-Sell Agreement”) shall
govern the process and the terms of disposition or transfer of such Units. No
Member may transfer or assign all or any portion of such Member’s Units (other
than to an Affiliate of such Member) in a transaction in which the Buy-Sell
Agreement would be operative unless such Member or its Affiliate also transfers
or assigns to the same transferee the same proportion of its units in DPTS
Marketing LLC.”

                    SECTION 11    Amendment to Exhibit C. Exhibit C to the
Agreement is hereby amended by deleting therefrom the following subsections:

“Accounting Fees

The General Accounting Fees are exclusive of the Throughput Accounting Fees and,
as such, shall be paid by the Company in addition to the Throughput Accounting
Fees.”

“General Accounting

Accounting fees relating to any and all other operations of the Company
(“General Accounting Fees”) shall be charged at a rate equal to $0.0225 per
barrel for every barrel of crude oil successfully marketed by the Company.”

                    SECTION 12    Reference to and Effect on the Agreement.

                    (a)      Each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Agreement as amended hereby. No reference to this
Amendment need be made in any instrument or document at any time referring to
the Agreement, a reference to the Agreement in any of such to be deemed to be a
reference to the Agreement as amended hereby.

                    (b)      Except as expressly amended by this Amendment, the
Agreement shall remain in full force and effect.

                    SECTION 13    Counterparts. This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, and
all of which shall constitute one and the same instrument. The electronic or
facsimile transmission of a signed signature page, by one party to the other(s),
shall constitute valid execution and acceptance of this Amendment by the
signing/transmitting party. This Amendment shall become effective when each of
DPT, PTS and the Company shall have received a counterpart hereof signed by the
others.

                    SECTION 14    Governing Law. This Amendment shall be
governed by and construed and enforced in accordance with the laws of the State
of Minnesota applicable to contracts made and to be performed entirely within
such State, without regard to the conflicts of law principles of such State.

Balance of Page Intentionally Left Blank

3

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed as of the date first above written.

 

 

 

DAKOTA PLAINS TRANSPORT, INC.

 

 

 

By: /s/ Gabriel G. Claypool

 

Name: Gabriel G. Claypool

 

Title: Chief Executive Officer

 

 

 

PETROLEUM TRANSPORT SOLUTIONS, LLC

 

 

 

By: /s/ Paul Nobel

 

Name: Paul Nobel

 

Title: Sr. Vice President-Finance (Land)

 

 

 

DAKOTA PETROLEUM

 

TRANSPORT SOLUTIONS, LLC

 

 

 

By: /s/ William A. Emison

 

Name: William A. Emison

 

Title: EVP


--------------------------------------------------------------------------------